             Case 1:20-cv-00249-SAB Document 11 Filed 07/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   NARINDER KAUR,                                Case No. 1:20-cv-00249-SAB

12                 Plaintiff,                      ORDER ADVISING PARTIES OF LIFTING
                                                   OF STAY OF ACTION
13          v.

14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                   Defendant.
16

17

18         On February 18, 2020, Narinder Kaur (“Plaintiff”) filed this action seeking judicial

19 review of a final decision of the Commissioner of Social Security (“Commissioner”) denying an

20 application for disability benefits pursuant to the Social Security Act. On April 14, 2020,

21 General Order Number 615 issued staying all Social Security actions filed after February 1, 2020

22 until the Commissioner may begin normal operations at the Office of Appellate Hearings

23 Operations and may resume preparation of a certified copy of the administrative record. E.D.

24 Cal. G.O. No. 615. Following service of the complaint on the Commissioner, on April 21, 2020,

25 the Court issued an order notifying the parties that pursuant to General Order Number 615, this

26 action was stayed, and that the stay would be automatically lifted when the Commissioner files

27 the certified copy of the administrative record.      (ECF No. 9.)     On July 16, 2020, the

28 Commissioner filed a certified copy of the administrative record. (ECF No. 10.)


                                                   1
              Case 1:20-cv-00249-SAB Document 11 Filed 07/17/20 Page 2 of 2


 1          Accordingly, the parties are HEREBY NOTIFIED that the stay of this matter has been

 2 lifted with the filing of the Administrative Record. Further, IT IS HEREBY ORDERED that the

 3 parties shall proceed according to the scheduling guidelines contained within the scheduling

 4 order issued on March 6, 2020. (ECF No. 5.)

 5
     IT IS SO ORDERED.
 6

 7 Dated:     July 17, 2020
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 2
